DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-15 and 17-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/134,013 in view of Sfez et al. US 20040099815 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because the applicant adds two additional claims (4 and 16) to the claim set of copending Application No. 16/134,013. In addition, claims 1 and 13 from the current application vary from claims 1 and 12 from the copending application in that the current application discloses the ultrasound transducers “generating different time-dependent waveforms” whereas the copending application discloses the ultrasound transducers “operating at different ultrasound frequencies”. Using transducers that each operate at a different ultrasound frequencies is disclosed by Sfez (see para. [0030] “When using a plurality (one- or two-dimensional array) of transducers operating in parallel, each transducer frequency slightly different from that of the other transducers”). 
 It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the current application to allow the ultrasound transducer arrays to operate at different ultrasound frequencies. This would provide an image with greater details of biological features within the volume, thus giving the user a more reliable image. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Current Application 16/134,017
Copending Application 16/134,013
1. A computer-implemented system for multi-frequency ultrasonically-encoded optical tomography of a target object having an outer surface, the system comprising: one or more probe inputs configured for generating optical probe input signals to the target object; an ultrasound transducer array configured for placement on the outer surface of the target object and having a plurality of ultrasound transducers each generating a different time-dependent waveform to form a plurality of ultrasound input signals to a target probe volume within the target object; a photorefractive crystal configured for mixing scattered light output signals from the target probe volume with an optical reference beam input to the photorefractive crystal to produce optical tomography output signals including ultrasound sum frequencies components; a photodetector configured for sensing the optical tomography output signals from the photorefractive crystal; data storage memory configured for storing optical tomography 
operating at a different ultrasound frequency to generate ultrasound input signals to a target probe volume within the target object; a photorefractive crystal configured for mixing scattered light output signals from the target probe volume with an optical reference beam input to the photorefractive crystal to produce optical tomography output signals including ultrasound sum frequencies components; a photodetector configured for sensing the optical tomography output signals from the photorefractive crystal; data storage memory configured for storing optical tomography 

2. The system according to claim 1, further comprising: an auxiliary photodetector configured for sensing a reference beam output signal from the photorefractive crystal characterized by light modulation opposite in sign from the optical tomography output signals and including ultrasound sum frequencies components; and wherein the optical tomography software executed by the tomography processor includes instructions to perform acousto-optic tomography analysis of the ultrasound sum frequencies components of the optical tomography output signals and the reference beam output signal.
3. The system according to claim 1, further comprising: an optical fiber arrangement configured for communicating the scattered light output signals from the target probe volume to the photorefractive crystal.
3. The system according to claim 1, further comprising: an optical fiber arrangement configured for communicating the scattered light output signals from the target probe volume to the photorefractive crystal.
4. The system according to claim 1, wherein the different time-dependent waveforms represent different ultrasound frequencies.
N/A
5. The system according to claim 1, wherein the optical reference beam input is from the one or more probe inputs generating the optical probe input signals.
4. The system according to claim 1, wherein the optical reference beam input is from the one or more probe inputs generating the optical probe input signals.
6. The system according to claim 1, wherein the optical tomography output signals further include ultrasound difference 


6. The system according to claim 1, wherein the photorefractive detector elements are configured for operation at a speed at least four times greater than the greatest ultrasound frequency.
8. The system according to claim 1, wherein the optical tomography software executed by the tomography processor includes instructions to perform acousto-optic tomography analysis using matched filters to create the three-dimensional object map.
7. The system according to claim 1, wherein the optical tomography software executed by the tomography processor includes instructions to perform acousto-optic tomography analysis using matched filters to create the three-dimensional object map.
9. The system according to claim 1, wherein the optical tomography software executed by the tomography processor includes instructions to perform acousto-optic tomography analysis using ultrasound waveform predictions that include a pressure-squared-versus-time profile and a displacement-squared-versus-time profile for each sampling point.
8. The system according to claim 1, wherein the optical tomography software executed by the tomography processor includes instructions to perform acousto-optic tomography analysis using ultrasound waveform predictions that include a pressure-squared-versus-time profile and a displacement-squared-versus-time profile for each sampling point.
10. The system according to claim 1, wherein the optical tomography software executed by the tomography processor includes instructions to perform acousto-optic tomography analysis using supplemental optical tomography output signals having ultrasound components at the ultrasound frequencies of the ultrasound input signals.
9. The system according to claim 1, wherein the optical tomography software executed by the tomography processor includes instructions to perform acousto-optic tomography analysis using supplemental optical tomography output signals having ultrasound components at the ultrasound frequencies of the ultrasound input signals.
11. The system according to claim 1, wherein the photorefractive crystal is made of gallium arsenide.
10. The system according to claim 1, wherein the photorefractive crystal is made of gallium arsenide.
12. The system according to claim 1, wherein the ultrasound sum frequencies components include second-harmonic frequency components.
11. The system according to claim 1, wherein the ultrasound sum frequencies components include second-harmonic frequency components.
generating a different time-dependent waveform to form a plurality of ultrasound input signals to a target probe volume within the target object; mixing scattered light output signals from the target probe volume with an optical reference beam input to a photorefractive crystal so as to produce optical tomography output signals including ultrasound sum frequency components; sensing the optical tomography output signals from the photorefractive crystal with a photodetector; performing acousto-optic tomography analysis of the optical tomography output -33-3898/1176CSDL.6918.US.07 signals including the ultrasound sum frequency components to create a three- dimensional object map representing structural and/or functional characteristics of the target object.
12. A computer-implemented method employing at least one hardware implemented computer processor for multi-frequency ultrasonically-encoded optical tomography of a target object having an outer surface, the method comprising: operating the at least one hardware processor to execute program instructions for: generating optical probe input signals to the target object; operating an ultrasound transducer array placed on the outer surface of the target object and having a plurality of ultrasound transducers each operating at a different ultrasound frequency to generate ultrasound input signals to a target probe volume within the target object; mixing scattered light output signals from the target probe volume with an optical reference beam input to a photorefractive crystal so as to produce optical tomography output signals including ultrasound sum frequency components; sensing the optical tomography output signals from the photorefractive crystal with a photodetector; performing acousto-optic tomography analysis of the optical tomography output signals including the ultrasound sum frequency components to create a three- dimensional object map representing structural and/or functional characteristics of the target object.
14. The method according to claim 13, further comprising: sensing a reference beam output signal from the photorefractive crystal characterized by light modulation signals opposite in sign from the optical tomography output signals and including ultrasound sum frequencies components; and wherein the acousto-optic tomography analysis is of the ultrasound sum frequencies components of the optical tomography output signals and the reference beam output signal.
13. The method according to claim 12, further comprising:  -33-3898/1175CSDL.6918.US.06 sensing a reference beam output signal from the photorefractive crystal characterized by light modulation signals opposite in sign from the optical tomography output signals and including ultrasound sum frequencies components; and wherein the acousto-optic tomography analysis is of the ultrasound sum frequencies components of the optical tomography output signals and the reference beam output signal.

14. The method according to claim 12, further comprising: communicating the scattered light output signals from the target probe volume to the photorefractive crystal with an optical fiber arrangement.
16. The method according to claim 13, wherein the different time-dependent waveforms represent different ultrasound frequencies.
N/A
17. The method according to claim 12, wherein the optical reference beam input is generated by one or more probe inputs generating the optical probe input signals.
15. The method according to claim 12, wherein the optical reference beam input is generated by one or more probe inputs generating the optical probe input signals.
18. The method according to claim 13, wherein the optical tomography output signals further include ultrasound difference frequencies components, and wherein the acousto-optic tomography analysis is of the ultrasound difference frequencies components and the ultrasound sum frequencies components of the optical tomography output signals.
16. The method according to claim 12, wherein the optical tomography output signals further include ultrasound difference frequencies components, and wherein the acousto-optic tomography analysis is of the ultrasound difference frequencies components and the ultrasound sum frequencies components of the optical tomography output signals.
19. The method according to claim 13, wherein the photorefractive detector elements are configured for operation at a speed at least four times greater than the greatest ultrasound frequency.
17. The method according to claim 12, wherein the photorefractive detector elements are configured for operation at a speed at least four times greater than the greatest ultrasound frequency.
20. The method according to claim 13, wherein the acousto-optic tomography analysis uses matched filters to create the three-dimensional object map.
18. The method according to claim 12, wherein the acousto-optic tomography analysis uses matched filters to create the three-dimensional object map.  
21. The method according to claim 13, wherein the acousto-optic tomography analysis uses ultrasound waveform predictions that include a pressure-squared-versus-time profile and a displacement-squared-versus-time profile for each sampling point.	
19. The method according to claim 12, wherein the acousto-optic tomography analysis uses ultrasound waveform predictions that include a pressure-squared-versus-time profile and a displacement-squared-versus-time profile for each sampling point.
22. The method according to claim 13, wherein the acousto-optic tomography analysis uses supplemental optical tomography output signals having ultrasound 


21. The method according to claim 12, wherein the photorefractive crystal is made of gallium arsenide.
24. The method according to claim 13, wherein the ultrasound sum frequencies components include second-harmonic frequency components.
22. The method according to claim 12, wherein the ultrasound sum frequencies components include second-harmonic frequency components.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 10, 13, 15-18, 22   are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. WO 2011/091360 A2 in view of Sfez et al. US 20040099815 A1. 

           Regarding claims 1 and 13, Xiao discloses a computer-implemented system for multi-frequency ultrasonically-encoded optical tomography of a target object having an outer surface (see abstract) with the system (Figure 1) comprising one or more probe inputs configured for generating optical probe input signals to the target object (light beam (121) see abstract light beam from a coherent light source”). Where the light beam (121) is an optical probe input signal that is directed toward the target object. 
                      Xiao also discloses an ultrasound transducer array configured for placement on the outer surface of the target object and having a plurality of ultrasound transducers to generate ultrasound input signals to a target probe volume within the target object (ultrasonic transducer array (214) see para. [0025] “an array of ultrasonic transducers, that is capable of producing an ultrasonic wave localized within the targeted region”). However, Xiao does not disclose the ultrasound transducers generating a time-dependent waveform to form a plurality of ultrasound input signals. This is disclosed by Sfez (see para. [0161] “When diffuse light passes through the ultrasound pulse, it gets partly modulated and the modulated signal time dependence is a sinusoidal signal”). 
             It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Xiao by using incorporating signal time dependence into the ultrasound waveforms. This would allow for the user to obtain a more reliable ultrasound result with greater spatial resolution. 
              Xiao also discloses a photorefractive crystal (116) configured for mixing scattered light output signals from the target probe volume (122) with an optical reference beam input (126) to the photorefractive crystal (see para. [0031] Collimating optics 115, such as a pair of lenses, collect the scattered light 122 into a photorefractive crystal 116, such as Bii 2 Si0 2 o or BSO, where a dynamic hologram of the interference pattern between the scattered light 122 and the first reference beam 126 is recorded”). Xiao also teaches the photorefractive crystal to produce optical tomography output signals including ultrasound sum frequencies components UOT’ image based on conventional ultrasound-modulated optical tomography (UOT) 49 15, 16), S( + ) was spectrally filtered by the BSO and then detected by a second photodiode”) where BSO is photorefractive material equivalent to a photorefractive crystal. 
              Xiao also discloses a photodetector configured for sensing the optical tomography output signals from the photorefractive crystal components (see para. [0043] "’UOT’ image based on conventional ultrasound-modulated optical tomography (UOT) 49 15, 16), S( + ) was spectrally filtered by the BSO and then detected by a second photodiode”) where the photodetector is equivalent to the photodiode. 
              Xiao also discloses data storage memory configured for storing optical tomography software, the optical tomography output signals, and other system information (see para. [0049] “The computer or processor typically has at least some form of computer readable media. By way of example and not limitation, computer readable media include computer storage media”) where the computer receives and stores optical tomography output signals as described in Xiao (see para. [0042] “The signal detector 117 transmits a signal representative of the fluorescence light 128 to a computer, which generates 510 an image of an area of interest within the tissue 113”). Also, wherein the computer also includes software (see para. [0053] “modules, circuits, and algorithm operations described herein may be implemented as electronic hardware, computer software, or a combination of both to perform acousto-optic analysis”). 
                Xiao also discloses a tomography processor including at least one hardware processor coupled to the data storage memory and configured to execute the optical tomography a computer, which generates 510 an image of an area of interest within the tissue 113”).  Wherein the computer performing acousto-optic tomography analysis creates a three-dimensional object map representing structural and/or functional characteristics of the target object (see Xiao para. [0036] “light 328 is detected and transferred to a computer for signal analysis to recover an image of the biological tissue 313 from a raster scan or 3D scan”). 
This is disclosed by sfez (see para. [0118] “it is possible to obtain, in real-time, a three-dimensional picture of the absorbing regions in the tissues”). 

              Regarding claim 3 and 15, Xiao discloses an optical fiber arrangement configured for communicating the scattered light output signals from the target probe volume to the photorefractive crystal (see Xiao para. [0036] “Scattered light 322 emerging from the bottom of the biological tissue 313 is delivered by an optical fiber bundle 307 and collimated by a lens 315 to a phase-conjugating device 316”). 

          Regarding claims 4 and 16, Xiao discloses the computer-implemented system of claim 1, however does not explicitly disclose that the different time-dependent waveforms represent different ultrasound frequencies. This is disclosed by Sfez (see para. [0161] “When diffuse light passes through the ultrasound pulse, it gets partly modulated and the modulated signal time dependence is a sinusoidal signal”), wherein (see para. [0030] “When using a plurality (one- or array) of transducers operating in parallel, each transducer transmitting ultrasound pulses of a frequency slightly different from that of the other transducers”). 
             It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Xiao by using incorporating signal time dependence and varying ultrasound frequencies into the ultrasound waveforms. This would allow for the user to obtain a more reliable ultrasound result with greater spatial resolution. The varying frequency would also allow the images to include greater details of the imaged area. 

           Regarding claim 5 and 17, Xiao discloses the optical reference beam input (126) is from the one or more probe inputs generating the optical probe input signals (see Xiao para. [0025] “a reference light beam R that is derived from the same laser source”) where the laser source is equivalent to the optical probe that generates optical probe input signals.

            Regarding claim 6 and 18, Xiao discloses the optical tomography output signals further include ultrasound difference frequencies components, and wherein the optical tomography software executed by the tomography processor includes instructions to perform acousto-optic tomography analysis of the ultrasound sum frequencies components and the ultrasound difference frequencies components of the optical tomography output signals (see para. [0043] "’UOT’ image based on conventional ultrasound-modulated optical tomography (UOT) 49 15, 16), S( + ) was spectrally filtered by the BSO and then detected by a second photodiode”) and (see para. [0042] “The signal detector 117 transmits a signal representative of the fluorescence a computer, which generates 510 an image of an area of interest within the tissue 113”). 

            Regarding claims 10 and 22, Xiao discloses the optical tomography software executed by the tomography processor includes instructions to perform acousto-optic tomography analysis using supplemental optical tomography output signals (see para. [0043] "’UOT’ image based on conventional ultrasound-modulated optical tomography (UOT) 49 15, 16), S( + ) was spectrally filtered by the BSO and then detected by a second photodiode”) and (see para. [0042] “The signal detector 117 transmits a signal representative of the fluorescence light 128 to a computer, which generates 510 an image of an area of interest within the tissue 113”). Xiao also discloses having ultrasound components at the ultrasound frequencies of the ultrasound input signals (see para. [0031] “ultrasound emanating from an ultrasound transducer 114 that is driven at the frequency fo. In the spectral domain, the scattered light 122 is composed of a series of harmonics of the ultrasonic frequency fo”). 

Claims 2, 7, 11, 14, 19, 23  are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. WO 2011/091360 A2 in view of Sfez et al. US 20040099815 A1 as applied to claims 1 and 13, further in view of Masumura et al. US 20110071402 A1.

               Regarding claims 2 and 14, Xiao discloses the computer-implemented system of claim 1, however does not disclose an auxiliary photodetector (309) configured for sensing a reference beam output signal (315) from the photorefractive crystal (307) characterized by light reference light beam 315 on the photorefractive crystal 307 after the creation of the hologram acts as a forward pump light. The forward pump light beam 315 is diffracted by the index grating creating inside the photorefractive crystal 307. This diffracted light and the frequency-shifted light 316 transmitted through the photorefractive crystal 307 interfere with each other and can be detected by a photodetector 309”). 
                Xiao also discloses wherein the optical tomography software executed by the tomography processor includes instructions to perform acousto-optic tomography analysis of the ultrasound sum frequencies components of the optical tomography output signals and the reference beam output signal (see Xiao para. [0042] and [0043] cited in the claim 1 rejection optical tomography software to perform acousto-optic tomography analysis) where the auxiliary photodetector (309) as described in Masumura detects a reference beam output signal (315) (see para. [0066] above). 
             It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Xiao to include an auxiliary photodetector that senses a reference beam output signal from the photorefractive crystal. This would have allowed for processing of a tomographic image using a reference beam, which would provide the user with a reference image, allowing for better quality in the system. 

                  Regarding claims 7 and 19, Xiao discloses the computer-implemented system of claim 1, however fails to disclose that the photorefractive detector elements are configured for can be driven independently by clocks of frequencies which are adjusted such that the frequency difference between them is approximately equal to the frequency applied to an ultrasound system 207. For example, if the frequency of the AOM 202 is f.sub.1 (=70 MHz) and the frequency of ultrasound is f.sub.a (=2 MHz),”) where the frequencies could be adjusted to operate at a frequency at least four times greater than the greatest ultrasound frequency. In this case the AOM (202).
             It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Xiao to allow the photorefractive detector elements to operate at a speed greater than the greatest ultrasound frequency. This would allow the user to process the images faster, thus creating a faster system. 

            Regarding claim 11 and 23, Xiao discloses a computer-implemented system comprising a photorefractive crystal however, fails to disclose that the photorefractive crystal is made of gallium arsenide. This is disclosed by Masumura who teaches a photorefractive crystal made of gallium arsenide (see para. [0054] “The holographic material 206 can be a conventional emulsion, or photorefractive crystal such as Lithium Niobate, Gallium Arsenide”).
             It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Xiao to use Gallium Arsenide as the material of choice for the photorefractive crystal because it is a common material used for these components. This would . 

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. WO 2011/091360 A2 in view of Sfez et al. US 20040099815 A1, as applied to claims 1 and 13, and in further in view of Wang et al. US 10433733 B2. 

              Regarding claims 8 and 20, Xiao discloses the optical tomography software executed by the tomography processor, however does not explicitly disclose that it includes instructions to perform acousto-optic tomography analysis using matched filters to create the three-dimensional object map. This is disclosed by Wang (see para. [0138] “The focusing device may also use one or more optical spatial filters, which may be a diaphragm or a single-mode fiber, to reduce the focal spot of the optical system to the smallest possible size so that the highest possible spatial resolution may be achieved”). Also (see Xiao para. [0042] and [0043] cited in the claim 1 rejection optical tomography software to perform acousto-optic tomography analysis).
             It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Xiao to include matched filters in the optical tomography software, since matched filtering is a common technique in the art. This would have created better spatial resolution for the device. 

s 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. WO 2011/091360 A2 in view of Sfez et al. US 20040099815 A1 as applied to claims 1 and 13, and in further in view of Menigot et al. (NPL). 

            Regarding claims 12 and 24, Xiao discloses a computer-implemented system comprising a photorefractive crystal however, fails to discloses the ultrasound sum frequencies components include second-harmonic frequency components. This is disclosed by Menigot (see abstract “the optimization process can be viewed as an extension of the matched filtering feature of the time reversal principle to second harmonics”) meaning matched filtering includes second harmonics. 
            It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Xiao to include second-harmonic frequencies because the process of matched filtering includes second harmonics. This would allow the system to produce a higher quality optical tomography image, since matched filtering is known for improving SNR.

Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. WO 2011/091360 A2 in view of Sfez et al. US 20040099815 A1 as applied to claims 1 and 13, and in further in view of Prus et al. US 20180206816 A1.  

              Regarding claims 9 and 21, Xiao discloses the optical tomography software executed by the tomography processor includes instructions to perform acousto-optic tomography analysis (see para. [0043] "’UOT’ image based on conventional ultrasound-modulated optical tomography (UOT) 49 15, 16), S( + ) was spectrally filtered by the BSO and then detected by a second photodiode”) however does not disclose using ultrasound waveform predictions that include a pressure-squared-versus-time profile and a displacement-squared-versus-time profile for each sampling point. This is disclosed by Prus (see para. [0068] “ultrasound transmitted from the transducer array, acquiring reference signals associated with various cavitation types and/or locations based on acoustic signal measurements and/or a physical model prediction, establishing a signal”) where pressure and displacement are considered to be physical attributes. 
            It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Xiao to use a physical model prediction in ultrasound scanning. This would allow for more accurate results in scanning. 

Response to Arguments
Applicant's arguments filed 2/23/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument of the 35 U.S.C. 103 of claims 1 and 13 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., higher-order sidebands (i.e. second harmonics) recited in specification paragraphs [0054] and [0058]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN NIKOLAOS LOMIS whose telephone number is (571)272-4657.  The examiner can normally be reached on Monday-Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN NIKOLAOS LOMIS/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793